                 Case 2:16-cv-01941-JLR Document 83 Filed 05/25/21 Page 1 of 5



 1                                                                   The Honorable James L. Robart
 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WASHINGTON
 9                                      AT SEATTLE

10     Grace Galloway, Andy Lesko, and Brenda             Case No. 2:16-cv-01941-JLR
       Shoss, individually and on behalf of all others
11     similarly situated,                                STIPULATED MOTION TO
                                                          EXTEND CASE DEADLINES
12
                                            Plaintiffs,
13                                                        NOTE ON MOTION CALENDAR:
                 v.                                       May 24, 2021
14
       VALVE CORPORATION, a Washington
15     corporation,
16                                         Defendant.
17

18

19                                   I.      RELIEF REQUESTED

20          The Court entered a Scheduling Order on March 2, 2021 (Dkt. #81), setting May 28,

21 2021 as the deadline to complete fact discovery related to class certification. Although the

22 parties have been diligently working to conduct discovery and resolve disputes that have arisen

23 without Court intervention, the parties do not believe that discovery can be completed before the

24 current deadline. The parties therefore respectfully request that the Court extend the current case

25 deadlines by 60 days to allow the parties additional time to complete discovery before

26

       STIPULATED MOTION TO EXTEND CASE DEADLINES                                  FOX ROTHSCHILD LLP
       (2:16-CV-01941-JLR) - 1                                                   1001 FOURTH AVENUE, SUITE 4500
                                                                                             SEATTLE, WA 98154
                                                                                                  206.624.3600


     122950846
                 Case 2:16-cv-01941-JLR Document 83 Filed 05/25/21 Page 2 of 5




 1 exchanging expert reports, conducting expert discovery, and briefing Plaintiffs’ Motion for Class

 2 Certification.

 3                                   II.    STIPULATED MOTION
 4          Under Federal Rule of Civil Procedure 16(b)(4), the Court may modify the case schedule
 5 on a showing of good cause.

 6          Here, the parties agree that good cause exists to extend the current case deadlines by 60
 7 days. The parties have been actively working to complete discovery before the current deadline.

 8 Both parties have served discovery requests, provided written responses, and produced
 9 documents. Plaintiffs also deposed three Valve witnesses. Valve originally noted depositions of

10 the named Plaintiffs and their children, but those depositions needed to be postponed because

11 Valve has not yet received complete document productions from Plaintiffs. The parties have

12 also been working together to try to resolve discovery disputes that have arisen without Court

13 involvement.

14          Although the parties have been actively working to complete discovery, they will need
15 additional time to fully complete discovery, including depositions, and to continue to attempt to

16 resolve discovery disputes without Court involvement. The requested extension will not affect

17 the trial date because a trial date has not yet been set for this case. See Dkt. #81 at 2. The parties

18 further agree that neither party will be prejudiced by the requested extension. The parties’
19 request is not made for the purpose of improper delay or to burden the Court.

20          Accordingly, the parties respectfully request that the Court extend the case deadlines to
21 reflect the following proposed dates:

22
                     EVENT                    CURRENT DEADLINE                  NEW DEADLINE
23                                                                               (STIPULATED)
24
        Deadline to complete fact             May 28, 2021                  July 27, 2021
25      discovery related to class
        certification
26

       STIPULATED MOTION TO EXTEND CASE DEADLINES                                     FOX ROTHSCHILD LLP
       (2:16-CV-01941-JLR) - 2                                                      1001 FOURTH AVENUE, SUITE 4500
                                                                                                SEATTLE, WA 98154
                                                                                                     206.624.3600


     122950846
                 Case 2:16-cv-01941-JLR Document 83 Filed 05/25/21 Page 3 of 5




 1      Plaintiffs’ deadline to disclose        June 4, 2021                August 3, 2021
        experts for class certification
 2      pursuant to Fed. R. Civ. P.
        26(a)(2)
 3

 4      Valve’s deadline to disclose            July 6, 2021                September 3, 2021
        experts for class certification
 5      pursuant to Fed. R. Civ. P.
        26(a)(2)
 6
        Deadline to complete expert             July 16, 2021               September 14, 2021
 7      discovery regarding experts for
 8      class certification, including all
        expert depositions
 9
        Deadline to file Plaintiffs’ Motion     July 30, 2021               September 28, 2021
10      for Class Certification
        accompanied by the evidence and
11      declarations on which Plaintiffs
12      rely in seeking class certification

13      Deadline to file Valve’s                September 29, 2021          November 29, 2021
        Opposition to Plaintiffs’ Motion
14      for Class Certification
        accompanied by the evidence and
15      declarations on which Valve
16      relies in opposing class
        certification
17
        Deadline to file Plaintiffs’ Reply      October 29, 201             December 28, 2021
18      Brief in Support of Motion for
        Class Certification
19

20                                           III.   CONCLUSION

21          The parties respectfully request that the Court extend the case deadlines to reflect the
22 dates proposed above.

23

24

25

26

       STIPULATED MOTION TO EXTEND CASE DEADLINES                                    FOX ROTHSCHILD LLP
       (2:16-CV-01941-JLR) - 3                                                     1001 FOURTH AVENUE, SUITE 4500
                                                                                               SEATTLE, WA 98154
                                                                                                    206.624.3600


     122950846
                 Case 2:16-cv-01941-JLR Document 83 Filed 05/25/21 Page 4 of 5




 1           DATED this 24th day of May, 2021.
 2
       JONES WARD PLC                                   FOX ROTHSCHILD LLP
 3

 4     By     s/ Jasper D. Ward IV                 .    By s/ Gavin W. Skok                 .
            Jasper D. Ward IV (admitted pro hac vice)   . Gavin W. Skok, WSBA #29766
 5          Alex C. Davis (admitted pro hac vice)         Laura P. Hansen, WSBA #48669
            1205 East Washington Street, Suite 111        1001 Fourth Avenue, Suite 4500
 6          Louisville, KY 40206                          Seattle, WA 98154
            Telephone: 502.882.6000                       Telephone: 206.624.3600
 7          Facsimile: 502.587.2007                       Facsimile: 206.389.1708
            Email: jasper@jonesward.com                   Email: gskok@foxrothshchild.com
 8                 alex@jonesward.com                             lhansen@foxrothschild.com
 9
       Attorneys for Plaintiffs                         Attorneys for Defendant Valve Corporation
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

       STIPULATED MOTION TO EXTEND CASE DEADLINES                                FOX ROTHSCHILD LLP
       (2:16-CV-01941-JLR) - 4                                                 1001 FOURTH AVENUE, SUITE 4500
                                                                                           SEATTLE, WA 98154
                                                                                                206.624.3600


     122950846
                 Case 2:16-cv-01941-JLR Document 83 Filed 05/25/21 Page 5 of 5




 1                                              ORDER
 2          Based on the foregoing stipulated motion of the parties and for good cause appearing, IT
 3 IS SO ORDERED.

 4          DATED this 25th day of May, 2021.
 5

 6

 7

 8
                                                        A
                                                        The Honorable James L. Robart
 9                                                      United States District Court Judge

10
     Presented by:
11

12
     FOX ROTHSCHILD LLP
13
   By     s/ Gavin W. Skok
14 Gavin W.  Skok, WSBA #29766
   Laura P. Hansen, WSBA #48669
15 Attorneys for Defendant Valve Corporation

16

17
     JONES WARD PLC
18
   By s/ Jasper D. Ward IV
19 Jasper D. Ward IV (admitted pro hac vice)
   Alex C. Davis (admitted pro hac vice)
20
   Attorneys for Plaintiffs
21

22

23

24

25

26

       STIPULATED MOTION TO EXTEND CASE DEADLINES                                 FOX ROTHSCHILD LLP
       (2:16-CV-01941-JLR) - 5                                                  1001 FOURTH AVENUE, SUITE 4500
                                                                                            SEATTLE, WA 98154
                                                                                                 206.624.3600


     122950846
